Exhibit 10.4.3

REGIONAL MANAGEMENT CORP.

2011 STOCK INCENTIVE PLAN

RESTRICTED STOCK AWARD AGREEMENT

THIS OTHER STOCK-BASED AWARD AGREEMENT FOR RESTRICTED SHARES, or RESTRICTED
STOCK AWARD AGREEMENT (the “Agreement”), is made effective as of the date set
forth on the signature page hereto (hereinafter called the “Date of Grant”),
between Regional Management Corp., a Delaware corporation (hereinafter called
the “Company”), and the individual set forth on the signature page hereto
(hereinafter called the “Participant”), pursuant to the Regional Management
Corp. 2011 Stock Incentive Plan, as it may be amended and/or restated (the
“Plan”), which Plan is incorporated herein by reference and made a part of this
Agreement.

 

1. Grant of Award.

The Company hereby grants to the Participant an Other Stock-Based Award in the
form of an Award of restricted Shares (the “Award”), subject to the terms and
conditions of the Plan and this Agreement, for the number of Shares (the
“Shares”) set forth on the signature page hereto, subject to adjustment as set
forth in the Plan.

 

2. Definitions.

Whenever the following terms are used in this Agreement, they shall have the
meanings set forth below.

(a) Cause. “Cause” shall mean “Cause” as defined in any employment, severance,
or similar agreement then in effect between the Participant and any of the
Company or its Affiliates, or if no such agreement containing a definition of
“Cause” is then in effect or if such term is not defined therein, “Cause” shall
mean (i) Participant’s engagement in misconduct which is materially injurious to
the Company or its Affiliates, (ii) Participant’s continued failure to
substantially perform his duties to the Company, (iii) Participant’s repeated
dishonesty in the performance of his duties to the Company, (iv) Participant’s
commission of an act or acts constituting any (x) fraud against, or
misappropriation or embezzlement from, the Company or any of its Affiliates,
(y) crime involving moral turpitude, or (z) offense that could result in a jail
sentence of at least 30 days or (v) Participant’s material breach of any
confidentiality or non-competition covenant entered into between the Participant
and the Company. The determination of the existence of Cause shall be made by
the Committee in good faith, which determination shall be conclusive for
purposes of this Agreement.

(b) Good Reason. “Good Reason” shall mean (i) with respect to Employees or
Consultants, “Good Reason” or such similar concept as defined in any employment,
severance, or similar agreement then in effect between the Participant and any
of the Company or its Affiliates, or, if no such agreement containing a
definition of “Good Reason” is then in effect or if such term is not defined
therein, “Good Reason” shall mean without the Participant’s consent, a change
caused by the Company in the Participant’s duties and responsibilities which is
materially inconsistent with the Participant’s position at the applicable entity
that is a member of the Company Group, or a material reduction in the
Participant’s annual base salary (excluding any reduction in the Participant’s
salary that is part of a plan to reduce salaries of comparably situated
employees of any entity that is a member of the Company Group generally); and
(ii) with respect to Directors, the Participant’s ceasing to serve as a
Director, or, if the Company is not the surviving Company in the Change in
Control event, a member of the board of directors of the surviving entity, in
either case, due to the Participant’s failure to be nominated to serve as a
director of such entity or the Participant’s failure to be elected to serve as a
director of such entity, but



--------------------------------------------------------------------------------

not due to the Participant’s decision not to continue service on the Board of
Directors of the Company or the board of directors of the surviving entity, as
the case may be; provided that, in any case, notwithstanding anything to the
contrary in the foregoing subparts (i) or (ii), the Participant shall only have
“Good Reason” to terminate Employment following the applicable entity’s failure
to remedy the act which is alleged to constitute “Good Reason” within thirty
(30) days following such entity’s receipt of written notice from the Participant
specifying such act, so long as such notice is provided within sixty (60) days
after such event has first occurred. The determination of the existence of Good
Reason shall be made by the Committee in good faith, which determination shall
be conclusive for purposes of this Agreement.

 

3. Vesting; Forfeiture.

(a) Subject to the Participant’s continued Employment through the applicable
vesting date, the Award shall vest at the time(s) set forth on the signature
page hereto. The Committee has authority to determine whether and to what degree
the Award shall be deemed vested.

(b) Notwithstanding Section 3(a) herein, (i) in the event of a termination of
the Participant’s Employment by the Company and its Affiliates without Cause or
by the Participant with Good Reason during the six month period following a
Change in Control, the Award shall, to the extent not then vested or previously
forfeited or cancelled, become fully vested effective as of such termination
date; and (ii) in the event that the Participant’s Employment with the Company
is terminated due to death or Disability, then the Award shall become fully
vested effective as of the date of the Participant’s termination of Employment.
If the Participant’s Employment with the Company is terminated for any reason
other than a Change in Control, death or Disability, as provided herein
(including but not limited to a termination for Cause), the unvested portion of
the Award shall immediately terminate and the Participant shall have no rights
with respect to the Award or the Shares underlying the unvested portion of the
Award.

 

4. Rights as a Stockholder; Settlement of Award.

(a) The Participant shall not have any rights to dividends, voting rights or
other rights of a stockholder with respect to Shares subject to an Award unless
and until certificates for such shares have been issued to him (or other written
evidence of ownership in accordance with applicable laws, rules and regulations
has been provided). A certificate or certificates for Shares subject to the
Award (or other written evidence of ownership) shall be issued in the name of
the Participant as soon as practicable after the Award has been granted.
Notwithstanding the foregoing, the Committee may (i) require that the
Participant deliver certificates (or other written evidence of ownership) for
the Shares to the Committee or its designee to be held in escrow until the Award
vests (in which case the Shares will be released to the Participant) or is
forfeited (in which case the Shares will be returned to the Company without the
payment of consideration therefor); and/or (ii) require that the Participant
deliver to the Company a stock power or similar instrument, endorsed in blank,
related to the Shares subject to the Award which are subject to forfeiture.
Except as otherwise provided in the Plan or this Agreement, the Participant
shall have all voting, dividend and other rights of a stockholder with respect
to the Shares following issuance of the certificate or certificates (or other
written evidence of ownership) for the Shares; provided, however, that if any
dividends are declared and paid by the Company with respect to such Shares, such
dividends shall be subject to the same vesting schedule, forfeiture terms and
other restrictions as are applicable to the Shares upon which such dividends are
paid.

(b) Notwithstanding any other provision of the Plan or this Agreement to the
contrary, no Shares shall be distributable upon vesting of the Award prior to
the completion of any registration or qualification of the Award or the Shares
under applicable federal, state or foreign securities or other laws, or under
any ruling or regulation of any governmental body or national securities
exchange that the Committee shall in its sole discretion determine to be
necessary or advisable.

 

2



--------------------------------------------------------------------------------

(c) The Company shall not be liable to the Participant for damages relating to
any delays in issuing the certificates to him (subject to any Code Section 409A
requirements), any loss of the certificates, or any mistakes or errors in the
issuance of the certificates or in the certificates themselves. The Company may
elect to recognize the Participant’s ownership through uncertificated book
entry.

(d) The Award, if vested in accordance with the terms of this Agreement, shall
be payable in whole Shares. The total number of Shares that may be acquired upon
vesting of the Award (or portion thereof) shall be rounded down to the nearest
whole share.

 

5. No Right to Continued Employment; No Right to Further Awards.

The granting of the Award evidenced hereby and this Agreement shall impose no
obligation on the Company or any Affiliate to continue the Employment of the
Participant and shall not lessen or affect the Company’s or its Affiliates’
right to terminate the Employment of such Participant. Except as otherwise
provided in the Plan or this Agreement, all rights of the Participant with
respect to the unvested portion of the Award shall terminate upon the
Participant’s termination of Employment. The grant of the Award does not create
any obligation to grant further awards.

 

6. Legend on Certificates.

Unless the Company issues the Shares in uncertificated form, the certificates
representing the Shares acquired upon vesting of the Award shall be subject to
the rules, regulations and other requirements of the Securities and Exchange
Commission, any stock exchange upon which such Shares are listed, and any
applicable federal, state or foreign laws, and the Committee may cause a legend
or legends to be put on any such certificates to make appropriate reference to
such restrictions.

 

7. Transferability.

The Award may not be assigned, alienated, pledged, attached, sold or otherwise
transferred or encumbered by the Participant otherwise than by will or by the
laws of descent and distribution, and any such purported assignment, alienation,
pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against the Company or any Affiliate; provided that the
designation of a beneficiary shall not constitute an assignment, alienation,
pledge, attachment, sale, transfer or encumbrance. No such permitted transfer of
the Award to heirs or legatees of the Participant shall be effective to bind the
Company unless the Committee shall have been furnished with written notice
thereof and a copy of such evidence as the Committee may deem necessary to
establish the validity of the transfer and the acceptance by the transferee or
transferees of the terms and conditions hereof.

 

8. Withholding; Tax Consequences.

(a) The Participant may be required to pay to the Company or any Affiliate, and
the Company shall have the right and is hereby authorized to withhold (including
from payroll or any other amounts payable to the Participant), any applicable
withholding taxes in respect of the Award, its vesting or any payment or
transfer under or with respect to the Award and to take such other action as may
be necessary in the opinion of the Committee to satisfy all obligations for the
payment of such withholding taxes; provided, however, that no amounts shall be
withheld in excess of the Company’s statutory minimum withholding liability.
Without limiting the generality of the foregoing, to the extent permitted by the
Committee, the Participant may satisfy, in whole or in part, the foregoing
withholding liability by

 

3



--------------------------------------------------------------------------------

delivery of Shares held by the Participant (which are fully vested and not
subject to any pledge or other security interest) or by having the Company
withhold from the number of Shares otherwise deliverable to the Participant
hereunder Shares with a Fair Market Value not in excess of the statutory minimum
withholding liability. The Participant further agrees to make adequate provision
for any sums required to satisfy all applicable federal, state, local and
foreign tax withholding obligations of the Company which may arise in connection
with the Award.

(b) The Participant acknowledges that the Company has made no warranties or
representations to the Participant with respect to the tax consequences
(including but not limited to income tax consequences) with respect to the
transactions contemplated by this Agreement, and the Participant is in no manner
relying on the Company or its representatives for an assessment of such tax
consequences. The Participant acknowledges that there may be adverse tax
consequences upon the grant or vesting of the Award and/or the acquisition or
disposition of the Shares subject to the Award and that he or she has been
advised that he or she should consult with his or her own attorney, accountant
and/or tax advisor regarding the decision to enter into this Agreement and the
consequences thereof. The Participant also acknowledges that the Company has no
responsibility to take or refrain from taking any actions in order to achieve a
certain tax result for the Participant.

 

9. Compliance with Applicable Laws.

Upon the acquisition of any Shares pursuant to the vesting of the Award, the
Participant will make or enter into such written representations, warranties and
agreements as the Committee may reasonably request in order to comply with
applicable securities or other laws or with the Plan or this Agreement.
Notwithstanding any other provision in the Plan or this Agreement to the
contrary, the Company shall not be obligated to issue, deliver or transfer
Shares, to make any other distribution of benefits, or to take any other action,
unless such delivery, distribution or action is in compliance with all
applicable laws, rules and regulations (including but not limited to the
requirements of the Securities Act of 1933, as amended).

 

10. Notices.

Any notice necessary under this Agreement shall be addressed to the Company in
care of its Secretary at the principal executive office of the Company and to
the Participant at the address appearing in the personnel records of the Company
for the Participant or to either party at such other address as either party
hereto may hereafter designate in writing to the other. Any such notice shall be
deemed effective upon receipt thereof by the addressee.

 

11. Choice of Law.

This Agreement shall be governed by and construed in accordance with the laws of
the state of Delaware without regard to conflicts of laws, and in accordance
with applicable federal laws of the United States.

 

12. Award Subject to Plan.

By entering into this Agreement, the Participant agrees and acknowledges that
the Participant has received and read a copy of the Plan and Plan prospectus.
The Participant acknowledges and agrees that the Award is subject to the Plan.
The terms and provisions of the Plan, as they may be amended from time to time,
are hereby incorporated herein by reference. In the event of a conflict between
any express term or provision contained herein and a term or provision of the
Plan, the applicable terms and provisions of the Agreement will govern and
prevail, unless the Committee determines otherwise. Unless otherwise defined
herein, capitalized terms in this Agreement shall have the same definitions as
set forth in the Plan.

 

4



--------------------------------------------------------------------------------

13. Signature in Counterparts.

This Agreement may be signed in counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument.

 

14. Amendment; Waiver; Superseding Effect.

This Agreement may be modified or amended as provided in the Plan. The waiver by
the Company of a breach of any provision of this Agreement by the Participant
shall not operate or be construed as a waiver of any subsequent breach by the
Participant. The Agreement supersedes any statements, representations or
agreements of the Company with respect to the grant of the Award or any related
rights, and the Participant hereby waives any rights or claims related to any
such statements, representations or agreements.

 

15. Recoupment and Forfeiture.

As a condition to receiving this Award, the Participant agrees that he shall
abide by all provisions of any equity retention policy, compensation recovery
policy, stock ownership guidelines and/or other similar policies maintained by
the Company, each as in effect from time to time and to the extent applicable to
Participant from time to time. In addition, the Participant shall be subject to
such compensation recovery, recoupment, forfeiture or other similar provisions
as may apply at any time to the Participant under applicable laws, rules or
regulations.

[Signature Page to Follow]

 

5



--------------------------------------------------------------------------------

SIGNATURE PAGE TO RESTRICTED STOCK AWARD AGREEMENT

IN WITNESS WHEREOF, the parties have caused this Agreement to be effective as of
the Date of Grant specified below.

Date of Grant:

Shares Subject to Award:

Vesting Schedule:

 

Participant:

 

Printed Name:  

 

Regional Management Corp.

 

By:   Its:   Printed Name:  

 

 

6